ACCEPTED
                                                                                    01-14-0799-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              2/11/2015 4:09:14 PM
                                                                              CHRISTOPHER PRINE
                                                                                            CLERK



                           NO. 01-14-00799CV
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                    IN THE COURT OF APPEALS                2/11/2015 4:09:14 PM
                                                           CHRISTOPHER A. PRINE
                                                                   Clerk
                    FOR THE FIRST DISTRICT OF TEXAS

                           HOUSTON, TEXAS


                          BARBARA SCHLEIN,
                                      Appellant-Cross-Appellee,
                                V.

                         ANTHONY P. GRIFFIN,
                                            Appellee/Cross-
                                      Appellant.


               Appeal from the County Court at Law, No. 2
                        Galveston County, Texas
                   Trial Court Cause No. CV0069481

     APPELLEE/CROSS-APPELLANT’S, ANTHONY P. GRIFFIN,
       UNOPPOSED MOTION TO FILE BRIEF OUT-OF-TIME

TO THE HONORABLE JUSTICES FOR THE FIRST COURT OF
APPEALS:

      Appellee/Cross-Appellant, Anthony P. Griffin, submits this his brief

on cross-appeal (filed with this motion), and request the Court to allow the

brief to be filed out-of-time. Appellee/Cross-Appellant would show unto the

Court as follows:

      1. The brief in this matter is past due. The due date on the filing of

                                     1
   Appellant’s brief was January 23, 2015; in that Appellee has filed a

   cross-appeal and stands, in part, before this Court as a Cross-

   Appellant, his initial brief is also was due on said date.

2. The parties have filed two previous motions to extend, Cross-

   Appellant needs a few additional days to complete the briefing

   (extensive record below). Cross-Appellant intended to file a third

   mutual motion, prepared the same and mistakenly the motion was

   not filed. All previous motions have been mutually agreed by the

   parties. The intended motion was intended to be filed on Friday,

   this past week, but was not filed until Monday, February 10, 2015.

   In that the briefing date has past, Appellee/Cross-Appellant seeks

   an extension to file until February 11, 2015.

3. The extensions have been sought because of the extensive nature

   of the trial record below (some 19 volumes of the Court Reporter’s

   Records) and the need to assure typographical errors were caught.

4. In consultation with opposing counsel, counsel stated opposition to

   this motion. Consultation took place on February 11, 2015.

5. It is prayed this motion be granted in all parts and the brief ordered

   filed.




                                 2
     DATE: February 11, 2015.

                                Respectfully submitted,

Toll Free: 888-388-TODD (8633) 1-6/s/ NORMA VENSO
                                   ______________________________
                                   NORMA VENSO
                                   ATTORNEY AT LAW
                                   ATTORNEY/MEDIATOR
                                   830 APOLLO
                                   HOUSTON, TEXAS 77058
                                   409.789.8661
                                   FACSIMILE NO. 281.286.9990

                                STATE BAR NO. 20545250

                                ATTORNEYS FOR APPELLEE/
                                CROSS-APPELLANT
                                ANTHONY P. GRIFFIN




                                3
                                      CERTIFICATE OF SERVICE

          This is to certify that on this the 11th day of February, 2015, a true and

correct copy of the foregoing Appellee/Cross-Appellant’s Motion to File

Brief Out-of-Time was forwarded to opposing counsel by facsimile

transmission and regular mail (confirmation copy), to-wit:

                                 STEPHEN H. CAGLE, JR.
                                       JOE E. LUCE
                                    GARY M. JEWELL
                            CHRISTIAN, SMITH & JEWELL, L.L.P.
                                 2302 FANNIN, SUITE 500
                                 HOUSTON, TEXAS 77002


                                                               /s/ NORMA VENSO
                                                               _____________________________

                                                               NORMA VENSO




c:word.griffin_anthony_[schlein_barbaral]_[appeal_folder]_appellee_motion_file_out_time




                                                               4